DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/919,436 for an ELECTRIC SEAT SLIDE DEVICE, filed on 7/2/2020.  This correspondence is in response to applicant's reply filed on 12/14/2021.  Claims 1-7 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the device comprising a fixing nut attached to an inner surface of the second rail facing the first rail, the fixing nut being located between the at least one stopper member and the nut member in a state where the first rail and the second rail are assembled to each other; and a stopper bolt inserted from an outside of the second rail which is opposite to an inside thereof facing the first rail, the stopper bolt being fastened to the fixing nut, wherein an end portion of the fixing nut facing the first rail is separated in a vertical direction from an end portion of the at least one stopper member facing the second rail, and the stopper bolt includes a stopper portion that comes into contact with the at least one stopper member when the first rail moves in an axial direction of said at least one screw shaft relative to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.